The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2014

                                       No. 04-14-00532-CR

                                         Paul AGUILAR,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR5627
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due September 22, 2014, but was not filed. This court
notified appellant=s counsel of the deficiency on September 29, 2014. See TEX. R. APP. P.
38.8(b)(2). On October 9, 2014, appellant responded by filing a motion for extension of time,
requesting additional time to file the appellant’s brief. We granted appellant’s motion and
ordered appellant to file his brief in this court on or before November 10, 2014. Neither the brief
nor motion to extend time to file the brief has been filed.

        Accordingly, we ORDER Patrick Barry Montgomery to file the appellant’s brief in
this court on or before December 22, 2014. Counsel is advised that no further extensions of
time will be granted absent written proof of extraordinary circumstances — and counsel is
advised that a heavy workload is not an extraordinary circumstance. If the brief is not filed on or
before the date ordered, the court will abate this appeal and remand the case to the trial court for
a hearing to determine whether appellant or his counsel has abandoned the appeal.

        We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery. A copy of the
order should also be served on the other parties and the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court